Case 3:19-cv-00068-MMD-CLB Document 114 Filed 08/25/21 Page 1 of 3




                                                   24th




                                           /s/ Douglas R. Rands
Case 3:19-cv-00068-MMD-CLB Document 114 Filed 08/25/21 Page 2 of 3




         STIPULATION TO DISMISS WITH PREJUDICE IS GRANTED.




                                                August 25, 2021
       Case 3:19-cv-00068-MMD-CLB Document 114
                                           113 Filed 08/25/21
                                                     08/24/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and

 3   that on this 24th day of August, 2021, I caused to be deposited for mailing a true and correct copy of

 4   the foregoing, STIPULATION FOR DISMISSAL WITH PREJUDICE, to the following:

 5   Christopher Jones
     6633 Melodic Court
 6   Las Vegas NV 89139

 7

 8
                                                               /s/ Roberta W. Bibee
 9                                                          An employee of the
                                                            Office of the Attorney General
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
